265-/5
                                 ELECTRONIC RECORD




COA #14-13-00900-CR                                    OFFENSE: Capital Murder


STYLE: Lakendrick Earl Jacobs v The State of Texas     COUNTY: Harris

                                                                          th
COA DISPOSITION: Affirmed                              TRIAL COURT: 3381" District Court


DATE: February 19, 2015    Publish: No                  TC CASE #: 1289471




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Lakendrick Earl Jacobs v The State of Texas


CCA #

          PkO SE
FOR DISCRETIONARY REVIEW IN CCA IS:
                                     Petition        CCA Disposition:
                                                     DATE:
                                                                           a4*5W/
                                                     JUDGE:.

DATE:          Obl&tUr                               SIGNED:                      PC:

JUDGE:       ^R
              '>***•                                 PUBLISH:                     DNP:




                                                                                           MOTION FOR


                                                             FOR REHEARING IN CCA IS:


                                                          JUDGE:


                                                                                 ELECTRONIC RECORD